Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include an interconnect structure on a side of the semiconductor substrate a first redistribution structure over the device die and comprising: a first plurality of dielectric layers; and a first plurality of redistribution lines in the first plurality of dielectric layers, wherein the first plurality of redistribution lines are electrically coupled to the device die; a first memory die over the first redistribution structure; a first plurality of metal posts over the first redistribution structure, wherein the first plurality of metal posts are electrically connected to the first plurality of redistribution lines; a first encapsulant encapsulating the first memory die and the first plurality of metal posts therein; and a second plurality of redistribution lines over the first encapsulant and electrically connected to the first memory die and the first plurality of metal posts.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to include a first pair of device dies in the first encapsulant and on opposite sides of the first plurality of through-vias; a second interconnect structure over the first pair of device dies, wherein the first pair of device dies are electrically coupled to the device die through the first plurality of through-vias and the second interconnect structure; a second encapsulant over the second interconnect structure; a second plurality of through-vias penetrating through the second encapsulant; a second pair of device dies in the second encapsulant and on opposite sides of the second plurality of through-vias; and a third interconnect structure over the second pair of device dies, wherein the second pair of device dies are electrically coupled to the device die through the first plurality of through-vias, the second plurality of through-vias, and the third interconnect structure.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to include the first interconnect structure overlaps the second device die and the first encapsulant, and wherein the second device die is electrically coupled to the first device die through the first plurality of through-vias and the first interconnect structure; a second encapsulant over the first interconnect structure; a second plurality of through-vias penetrating through the second encapsulant; a third device die in the second encapsulant; and 26Attorney Docket No. TSMP20190321US01 a second interconnect structure over the third device die and electrically connecting the third device die to the second plurality of through-vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893